915 F.2d 1557
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.INMATES OF THE SUFFOLK COUNTY JAIL, et al., Plaintiffs, Appellees,v.Dennis J. KEARNEY, et al., Defendants, Appellants.Sheriff of Suffolk County, Defendant, Appellant.INMATES OF THE SUFFOLK COUNTY JAIL, Plaintiffs, Appellees,v.Dennis KEARNEY, et al., Defendants, Appellants.Commissioner of Correction, et al., Defendants, Appellants.
Nos. 90-1440, 90-1569.
United States Court of Appeals, First Circuit.
Sept. 20, 1990.

On Appeal from the United States District Court for the District of Massachusetts, Robert E. Keeton, District Judge.
Chester A. Janiak, with whom Burns & Levinson were on brief, for appellant Sheriff of Suffolk County.
Jon Laramore, Assistant Attorney General, with whom James M. Shannon, Attorney General, were on brief, for appellants Commissioner of Correction.
Max D. Stern, with whom Lynn Weissberg and Stern & Shapiro, were on brief, for appellees.
D.Mass., 734 F.Supp. 561.
AFFIRMED.
Before LEVIN H. CAMPBELL and TORRUELLA, Circuit Judges, and CAFFREY,* District Judge.
PER CURIAM.


1
This is an appeal from the United States District Court for the District of Massachusetts.  The issue presented for review is whether a consent decree governing the Suffolk County Jail and House of Correction should be modified to allow inmates to be housed two per cell.  The district court held that circumstances had not changed sufficiently to justify modification of the consent decree.   Inmates of the Suffolk County Jail v. Kearney, 734 F.Supp. 561 (D.Mass.1990).


2
We are in agreement with the well-reasoned opinion of the district court and see no reason to elaborate further.


3
Affirmed.



*
 Of the District of Massachusetts, sitting by designation